Case: 14-20422       Document: 00513075397         Page: 1     Date Filed: 06/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 14-20422                                FILED
                                   Summary Calendar                          June 11, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DAVID ANTONIO GALEAS CORREA, also known as David Correa, also
known as Jose Alfredo Galeas, also known as David Galeas Correa, also known
as David Antoniogal Correa, also known as David Antonio Galeas-Corea,


                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-722-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       David Antonio Galeas Correa challenges the sentence imposed following
his guilty-plea conviction for illegal reentry following deportation, in violation
of 8 U.S.C. § 1326. He contends his sentence is procedurally unreasonable
because the district court did not expressly address the reasons Galeas


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-20422     Document: 00513075397      Page: 2     Date Filed: 06/11/2015


                                  No. 14-20422

advanced to support a sentence below the sentencing range under the
Sentencing Guidelines.
      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      As Galeas concedes, because he did not raise in district court the issue
presented here, review is only for plain error.             E.g., United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009) (citation omitted).
Under that standard, he must show a forfeited plain (clear or obvious) error
that affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he does so, we have the discretion to correct the error, but should do
so only if it seriously affects the fairness, integrity, or public reputation of the
proceedings. Id.
      After listening to the parties’ differing positions regarding the length of
Galeas’ sentence, the court ruled a sentence within the sentencing range was
consistent with, and took into account, the purposes of 18 U.S.C. § 3553(a)
(sentencing factors). In support, the court noted Galeas’ extensive immigration
violations and numerous criminal convictions, and stated that a sentence at
the mid-point of the sentencing range was necessary to deter future illegal
reentry. In short, the court did not commit clear or obvious error. See, e.g.,
United States v. Camero-Renobato, 670 F.3d 633, 635 (5th Cir. 2012).
      AFFIRMED.



                                         2